DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Measuring apparatus: [0040] “the measuring apparatus 17 includes a reading mark 19 and a scale 21.”, [0045] - The measuring apparatus 117 includes a sensor apparatus 119, which is configured to measure the position of the second holder 11 along the longitudinal direction L (as a representative for the more general teaching of the at least one coordinate of the relative position).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partridge et al. (US 20100331601).
Regarding claim 1, Partridge discloses a brachytherapy apparatus ([0004]) comprising: a rod-shaped main element, a shape of which defines a longitudinal direction ([0031], Fig. 3 and 4 – first elongate member 106); a first holder fitted to the rod-shaped main element ([0031], Fig. 3 and 4 – distal support member 112b); a second holder fitted to the rod-shaped main element ([0031], Fig. 3 and 4 – proximal support member 112a); at least one flexible side element ([0031-0032], Fig. 3 and 4 – flexible treatment elements 110) which extends between the first holder and the second holder and which is connected to the first holder and the second holder ([0031-0032], Fig. 3 and 4 – treatment members 110 connected to distal support member 112b and proximal support member 112a) such that a change in a relative position of the first holder in relation to the second holder brings about a change of a distance between the rod-shaped main element and the at least one flexible side element, as measured along a transverse direction that is oriented in orthogonal fashion with respect to the longitudinal direction (Fig. 3 and 4, [0032] – “For example, moving the proximal and/or distal support members 112a, 112b can bring the proximal ends 110a and distal ends 110b of the treatment members 110 closer or take the two ends farther away, thereby bowing or straightening the treatment members 110. The movement between the proximal and distal support members 112a, 112b may be provided by displacing the first and second elongate bodies 106, 108.”); and a measuring apparatus configured to specify a measurement value based on at least one coordinate of the relative position of the first holder in relation to the second holder, said measurement value representing a quantity that depends on the distance ([0009], [0047] – The handle includes a measuring apparatus with a scale that gives a measurement value (0-10, for example) and a reading mark to measure the amount of 
Regarding claim 2, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses the measuring apparatus comprises a reading mark and a scale ([0021], [0047], [0053], Fig. 7 – scale 126 on handle with circular reading mark to indicate the measurement value on the scale), wherein a position of the reading mark on the scale depends on the at least one coordinate of the relative position of the first holder in relation to the second holder, and wherein the reading mark specifies the measurement value on the scale ([0047], [0053] – Since the scale provides the degree of bowing/extent of expansion of the treatment elements 110 and elements 110 are connected to the first and second holders (112b and 112a), the value on the scale corresponds to a coordinate of relative position between the first and second holders.).
Regarding claim 4, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses the measurement value represents a volume quantity, area quantity, or length quantity which changes based on the distance between the rod-shaped main element and the at least one flexible side element ([0047] – Since the measurement value shown on the scale indicates the extent of expansion/bowing of the treatment members, this value is based on the length between the rod-shaped element 106 and the treatment members 110. See annotated Fig. 4 below.).

    PNG
    media_image1.png
    260
    406
    media_image1.png
    Greyscale

Regarding claim 5, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses the measurement value represents a volume, a cross-sectional area, or a diameter of an imaginary sphere which is approximated by the at least one flexible side element ([0047] – Since the measurement value shown on the scale indicates the extent of expansion/bowing of the treatment members, this value represents a diameter of an imaginary sphere approximated by the bowing of the two flexible members 110. See annotated Fig. 4 below.).

    PNG
    media_image2.png
    260
    406
    media_image2.png
    Greyscale

	Regarding claim 6, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses the at least one flexible side element is inextensible ([0047] – “The reference can be an indicator of the extent of expansion of the treatment members 110. For example, a reference "0" on the scale 126 may indicate no bowing of the treatment members 110 
	Regarding claim 7, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses a plurality of flexible side elements which extend between the first holder and the second holder, wherein each side element is connected to the first holder and the second holder such that a change in the relative position of the first holder in relation to the second holder brings about a change of the distance between the rod-shaped main element and the respective side element, as measured along the transverse direction ([0031-0032], Fig. 3 and 4 – multiple treatment members 110 that are connected to first holder 112b and second holder 112a and extend/contract (in the traverse direction/orthogonal to the direction of the rod shaped element 106) based on movement of holders 112a and 112b).
	Regarding claim 8, Partridge discloses the brachytherapy apparatus according to claim 7 as discussed above. Partridge further discloses the side elements are arranged around the rod-shaped main element ([0031-0032], Fig. 3 and 4 – Treatment members 110 are around rod-shaped element 106.).
	Regarding claim 9, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses the first holder is securely fitted to the rod-shaped main element and the second holder is movable relative to the rod-shaped main element, in particular displaceable along the longitudinal direction and/or rotatable about the longitudinal direction ([0032] – “For example, by displacing the second elongate body 108 in a distal direction, or by displacing the first elongate body 106 in a proximal direction, the proximal and distal ends 110a, 110b of the treatment members 110 may be brought closer to each other, thereby bowing the treatment members 110 from a generally straight configuration.” Based on this disclosure, the proximal support member 112a (second 
	Regarding claim 10, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. Partridge further discloses a brachytherapy method ([0004]), comprising: determining a size of a size of a cavity with the brachytherapy apparatus according to claim 1 ([0031-0032], [0047] – The scale 126 on the device indicates the amount of expansion of the treatment members of the device while it is inserted. Therefore, the treatment members cannot be expanded larger than the cavity so the level of expansion of the treatment members yields the size of the cavity. [0030] – “An expanded configuration facilitates localizing the apparatus in the target site, providing space for radiation source pathway adjustment, or providing spacing between the radiation source and adjacent critical organs or healthy tissue to prevent overexposure of radiation doses.” Therefore, the device is expanded to fit the size of the cavity.); selecting an applicator for a brachytherapy radiation device based on the determined size of the cavity ([0028] – “The radiation source can be either preloaded into the apparatus at the time of manufacturing, or loaded into the apparatus after it has been deployed in the living body using e.g. an elongate wire carrying the radiation source.” Since the size of the cavity is determined while the device is inserted and the source wire is loaded after the device is inserted, the wire (applicator) is selected based on the device measurements of the cavity which depend on the extent of expansion of the treatment members.); and using the selected applicator for irradiating matter surrounding the cavity with the brachytherapy radiation device ([0028] – The wire carrying the radiation source (applicator) is loaded into the device to irradiate the target.).
the brachytherapy method according to claim 10 as discussed above. Partridge further discloses the applicator has a rigid outer shape ([0028] – A radiation source wire has a solid/rigid outer shape.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Sastry et al. (US 20180271407).
Regarding claim 3, Partridge discloses the brachytherapy apparatus according to claim 1 as discussed above. However, Partridge fails to discloses the measuring apparatus comprises a sensor 
Sastry discloses a measuring apparatus to measure the size or length of a lesion which can be an organ, tissue, or vessel that has sustained damage or disease ([0037], [0041]) comprising a rod-shaped main element, a shape of which defines a longitudinal direction (Fig. 8D, [0026], [0041] – retractable member 520); a first holder element fitted to the rod-shaped main element (Fig. 5, Fig. 8D, [0034], [0041] – first moveable part 512); and a second holder fitted to the rod-shaped main element (Fig. 5, Fig. 8D, [0034], [0041] – second moveable part 514). Sastry further discloses the measuring apparatus (Fig. 5, [0034] – measuring arrangement 500) comprises a sensor apparatus ([0034] – sensor 530) configured to measure the at least one coordinate of the relative position of the first holder in relation to the second holder (Fig. 5, Fig. 8D, [0041] – The sensor 530 measures markers along rod-shaped element 520 to determine the length ‘D’ between the moveable elements 512 and 514 (first and second holders).); and wherein the measuring apparatus further comprises a controller (Fig. 5, [0034], [0041] – processor 532) configured to determine and output the measurement value based on the at least one coordinate determined with the sensor apparatus (Fig. 8D, [0041] – “Specifically, the sensor 530 (shown in FIG. 5) senses a number of the non-radiopaque markers 216b and the processor 532 measures the length ‘E’ of the affected portion 702 by measuring the distance ‘D’ based on the sensed number of the non-radiopaque markers 216b on the extracorporeal segment 806.” Therefore, the sensor measures the length ‘D’ based on the markers and the processor (controller) uses this length to determine the length of the lesion 702 ‘E’. Additionally, the measuring apparatus can include a displace to output the measured length ‘E’ which corresponds to the measured length ‘D’ sensed by the sensor.). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roeder et al. (US 20100234668) discloses an applicator with a balloon catheter that is introduced into a cavity wherein the applicator irradiates the tumor bed. 
Dumaine et al. (US 20160287901) discloses surgical cavity sizers for brachytherapy treatment. The sizers are used to determine a size of a cavity and an applicator is selected based on the determined size of the cavity. The applicators have a rigid shape. 
D’Andrea (US 20140257013) discloses a brachytherapy device and method comprising detectors along flexible side elements that provide location data of flexible side elements. These detectors transmit location data for real-time measurements. 
Vetter et al. (US 20170056628) discloses a balloon catheter comprising transducers which indicate the size of an internal wall of a structure in which the balloon catheter is introduced. These transducers output size and measurements to an operator of the device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CARRIE R DORNA/Primary Examiner, Art Unit 3791